UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-09358 IMPART MEDIA GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0441338 (State or other jurisdiction of (incorporation or organization) (I.R.S. Employer Identification No.) 1300 North Northlake Way Seattle, WA 98103 (Address of principal executive offices) (206) 633-1852 (Issuer's telephone number) N/A (Former Address of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes o No x As of June 12, 2006, 21,936,243shares of our common stock, $0.001 par value per share, and 2,903,229 shares of our Series A preferred stock, $0.001 par value per share, which shares of Series A preferred stock, were, at June 12, 2006, convertible into an aggregate of 2,903,229 shares of our common stock, were outstanding. Our common stock currently trades on the OTC Bulletin Board under the symbol “IMMG”. Transitional Small Business Disclosure Format (check one): Yes o No x When used in this Report, the words "believes", "anticipates", "expects" and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected. Our business and results of operations are affected by a wide variety of factors that could materially and adversely affect our company and our actual results, including, but not limited to: (1) the availability of additional funds to enable us to successfully pursue our business plan; (2) the uncertainties related to the effectiveness of our technologies and the development of our products and services; (3) our ability to maintain, attract and integrate management personnel; (4) our ability to complete the development of our proposed services in a timely manner; (5) our ability to effectively market and sell our services to current and new customers; (6) our ability to negotiate and maintain suitable strategic licenses and corporate relationships; (7) the intensity of competition; and (8) general economic conditions. As a result of these and other factors, we may experience material fluctuations in future operating results on a quarterly or annual basis, which could materially and adversely affect our business, financial condition, operating results and stock price. These forward-looking statements speak only as of the date hereof. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Explanatory Note Regarding Amendment We are filing this amendment to our Quarterly Report on Form 10-QSB/A for the quarter ended March 31, 2006, to amend in its entirety our Quarterly Report on Form 10-QSB for the quarter ended March 31, 2006 originally filed with the U.S. Securities and Exchange Commission on June 22, 2006, to correct the following items: 1. Part I, Item 1: Financial Statements and Notes to Financial Statements; and 2. Part I, Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations. As reported in our Current Report on Form 8-K, dated March 22, 2007, our management determined that our unaudited financial statements included in our Quarterly Report on Form 10-QSB for the quarter ended March 31, 2006 should be restated in order to correct amounts allocated to intangible assets, the related amortization expenses, and the accounting classification between goodwill and other intangible assets in connection with our purchase of substantially all of the assets of E&M Advertising, Inc. and its affiliated companies in February 2006. As a result of the errors, the balances of intangible assets and the balance of Additional Paid in Capital allocated to the purchase on the Consolidated Balance Sheets included in our Quarterly Report were overstated by approximately $600,000. Further, approximately $3.9 million of value previously allocated to customer lists, amortizable over five years, has been re-allocated to trade names and goodwill, which are subject to periodic reviews for impairment in value but are not amortized. As a result of this reclassification of intangible assets and goodwill, our net loss for the three months ended March 31, 2006 decreased by approximately $115,000 from the amounts originally reported. Pursuant to Rule 1b-15 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), this Amendment No. 1 presents new certifications pursuant to Rule 13a-14(a)/15d-14(a) and Rules 13a-14(b)/15d-14(b) under the Exchange Act. Except as described above, no substantive change has been made to the Quarterly Report as originally filed. This Amendment No. 1 does not reflect events occurring after the filing of the Quarterly Report as originally filed or modify or update those disclosures affected by subsequent events. 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. IMPART MEDIA GROUP, INC. (FORMERLY KNOWN AS LIMELIGHT MEDIA GROUP, INC.) CONSOLIDATED BALANCE SHEET (RESTATED *) MARCH 31, 2006 (UNAUDITED) ASSETS Current assets Cash $ 1,440,543 Accounts receivable, net 2,135,247 Inventory 449,980 Prepaid expenses and other current assets 974,500 Total current assets 5,000,270 Fixed assets, net 1,490,548 Other Assets Goodwill 2,359,418 Intangible assets, net 3,913,010 Deferred financing costs, net 2,355,780 Other Assets 339,265 Total other assets 8,967,473 Total assets $ 15,458,291 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ 1,998,662 Accrued liabilities 70,642 Customer deposits 755,221 Lines of credit 1,583,647 Note payable 100,000 Note payable - related parties 188,060 Capital lease obligation - current portion 20,873 Stock issuance payable 4,940,000 Other liabilities 204,000 Total current liabilities 9,861,105 Capital lease obligation - long term 109,663 Total liabilities 9,970,768 Commitments and contingencies Stockholders' equity Preferred stock - $.001 par value, 25,000,000 shares authorized, 2,903,229 shares issued and outstanding 2,903 Common stock - $.001 par value, 100,000,000 shares authorized, 19,998,869 shares issued and outstanding 19,998 Additional paid-in capital 12,379,251 Accumulated deficit (6,914,629 ) Total stockholders' equity 5,487,523 Total liabilities and stockholders' deficit $ 15,458,291 * See note 1. See Notes to Consolidated Financial Statements 3 IMPART MEDIA GROUP, INC. (FORMERLY KNOWN AS LIMELIGHT MEDIA GROUP, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (RESTATED *) (UNAUDITED) For the Three Months Ended For the Three Months Ended March 31, 2006 March 31, 2005 Revenues Equipment sales $ 524,635 $ 951,670 Managed subscription 153,100 Consulting and design services 105,863 78,612 Media Services 439,146 Total revenues 1,222,744 1,030,282 Cost of revenues 588,441 737,549 Gross profit 634,303 292,733 General and administrative expenses Professional and consulting 606,553 32,423 Selling and marketing 70,198 39,996 Depreciation and amortization 223,081 5,624 Wages and salaries 1,344,880 281,911 Rent expense 88,464 53,562 Other general and administrative expenses 704,398 58,779 Total general and administrative expenses 3,037,574 472,295 Income (loss) from operations (2,403,271 ) (179,562 ) Other income (expense) Other income 8,489 13,690 Gain on retirement of notes payable 106,423 Interest income 5,563 Interest expense (445,840 ) (16,530 ) Net loss $ (2,728,636 ) $ (182,402 ) Net Loss - Common Stockholders: Net Loss $ (2,728,636 ) $ (182,402 ) Beneficial conversion feature of series A preferred stock (933,873 ) Accretion of dividends on series A preferred stock (23,450 ) Net loss - common stockholders $ (3,685,959 ) $ (182,402 ) Basic earnings (loss) per common share $ (0.20 ) $ (0.04 ) Basic and Diluted weighted average common shares outstanding 18,426,475 4,828,831 * See note 1. See Notes to Consolidated Financial Statements 4 IMPART MEDIA GROUP, INC. (FORMERLY KNOWN AS LIMELIGHT MEDIA GROUP, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (RESTATED *) (UNAUDITED) For the three months Ended For the three months Ended March 31, 2006 March 31, 2005 Cash flows from operating activities: Net loss $ (2,728,636 ) $ (182,402 ) Adjustments to reconcile net loss to net cash used by operating activities: Issue common stock for non-cash consulting expense 1,000,000 Issue warrants for servicing 215,875 Non-cash compensation expense 355,637 Non-cash stock compensation expense 48,064 Non-cash interest expense 157,197 Gain on retirement of notes payable (106,423 ) Depreciation and amortization 223,081 2,153 Other 5,204 Changes in operating assets and liabilities net of acquired assets and liabilities due to acquisitions: Accounts receivable (1,368,298 ) 409,074 Inventory 33,559 (21,839 ) Prepaid expenses and other current assets (563,155 ) 15,701 Other assets 47,884 13,430 Accounts payable 370,152 (211,593 ) Accrued liabilities 361,832 (46,889 ) Net cash used by operating activities (1,948,027 ) (22,365 ) Cash flows from investing activities: Cash paid out in acquisitions (500,000 ) Acquisition of E&M (600,000 ) Purchase of fixed assets (166,367 ) Proceeds from sale of assets 57,915 Net cash provided (used) by investing activities (1,266,367 ) 57,915 Cash flows from financing activities: Proceeds from sale of common stock 666,801 Proceeds from sale of Preferred stock and issuance of warrants 3,910,505 Issuance of common stock for exercise of warrants 20,000 Deferred financing costs and commitment fees (428,000 ) Net change in line of credit 888,217 110,494 Proceeds from notes payable 308,460 Principal payments on notes payable (607,600 ) Proceeds from notes payable - related parties 150,000 167,310 Principal payments on notes payable - related parties (655,734 ) Principal payments on capital lease obligations (11,627 ) Net cash provided (used) by financing activities 4,588,296 (69,470 ) Net change in cash 1,373,902 (33,920 ) Cash, beginning of period 66,641 62,345 Cash, end of period $ 1,440,543 $ 28,425 Supplementary cash flow information: Cash payments for income taxes $ $ Cash payments for interest $ $ Schedule of non-cash investing and financing activities: Common stock issued for acquisition $ 572,500 $ Issuance of common stock for accrued compensation $ $ 268,346 * See note 1. See Notes to Consolidated Financial Statements 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Description of Business, History and Summary of Significant Policies Description of Business Impart Media Group, Inc. (formerly known as Limelight Media Group, Inc.) (hereinafter referred to as "we, us or our company") sells dynamic digital media solutions consisting of monitors, media servers, and associated technological hardware and software for the growing Out-of-Home (OOH) digital signage and interactive self service industries. We provide design, integration, fabrication, assembly, QA, creative production, and turnkey installation services throughout the United States. As a result of our acquisition of E&M Advertising, Inc. and its affiliates in February 2006, we now provide advertising capability to the digital elements we deploy and other media services. We have developed a digital OOH media network based on a unique architecture called Impart IQ, with web-based services that we believe no other company in the sector provides. This centrally managed (by us or the client) solution has the capability to deliver relevant information for businesses desiring digital signage and interactive media systems to any location where a message benefits from real time delivery to one or numerous displays. Our company is currently developing networks in multiple vertical markets. By diversifying the markets, we may realize revenue from multiple sources. Airports, mass transit, malls, financial institutions, retail stores and government agencies can be location partners for way-finding, directory services and the distribution of advertisements, marketing messages and infotainment content. Revenues are derived from network monitoring, hosting, equipment sales, maintenance & installation fees, content management, creative development fees, advertising sales and sponsorships. Advertising revenue may be used to offset the costs of deployment for location partners or the partners may receive a portion of the advertising revenue on a negotiated basis. For the quarter ended March 31, 2006, our primary source of revenue was derived from media services, equipment sales, and managed subscription services. For the quarter ended March 31, 2005, our primary source of revenue was derived from equipment sales and consulting and design services. History We were incorporated in the State of Nevada on May 17, 1996 under the name "Multinet International Corporation." On October 3, 2003, we changed our name to "Limelight Media Group, Inc." ("Limelight"). On June 30, 2005, we acquired all of the outstanding capital stock of Impart, Inc., a Washington corporation ("Impart, Inc. Transaction"). This transaction was a "reverse acquisition" in which all of the outstanding capital stock of Impart, Inc. was effectively exchanged for a controlling interest in our company. Also, on June 30, 2005, concurrently with the Impart, Inc. Transaction, we entered into an Agreement with iPoint Networks, LLC, a Washington limited liability company, ("iPoint") whereby we purchased the assets of iPoint ("iPoint Transaction"). The total consideration for these transactions was 8,125,000 shares ("Merger Consideration") of our common stock and a promissory note of $250,000. As we did not have a sufficient number of duly authorized shares on the date of the acquisition, the parties agreed to holdback 2,875,000 shares ("Holdback Shares") of the 8,125,000 to be issued to owners of Impart, Inc. and iPoint not later than ten days following the later of (i) the effective date of a merger by Impart, Inc. with and into a Nevada corporation to be formed by Limelight or (ii) Limelight's receipt of audited financial statements of Impart, Inc. Prior to the Impart, Inc. Transaction, Limelight was a public company with nominal operations, that had $105,868 in assets (including cash totaling $1,968); liabilities totaling $890,924, a cash equivalent credit valued at $125,000 previously purchased through the issuance of shares of our common stock, a receivable related to the issuance of our common stock totaling $12,500 and 7,081,425 shares of common stock issued and 6,941,483 shares outstanding. Impart, Inc. was a privately-held company that sold dynamic media solutions consisting of monitors, computers, mounting systems, and associated technological hardware. The following table reflects the stock issued in relation to the Impart, Inc. Transaction and iPoint Transaction: Impart Transaction iPoint Transaction Total Total consideration 7,656,250 468,750 8,125,000 Holdback shares (2,709,135 ) (165,865 ) (2,875,000 ) Total common stock issuance 4,947,115 302,885 5,250,000 6 During the 4th quarter of 2005, we entered into agreements to transfer the Holdback Shares into a liability totaling $4.6 million; however this balance was satisfied in exchange for the same number of shares as was originally defined as the Holdback Shares. The issuance of these Holdback Shares has been included in the accompanying Statements of Stockholders' Deficit for the consideration of these related transactions. The Holdback Shares of 2,709,135 for the Impart, Inc. Transaction have been included as part of the consideration for the acquisition of Impart, Inc. during the year ended December31, 2005. We issued 81,440 shares of our common stock as part of the Impart Inc. Transaction that are held in escrow. Some or all of these shares will be used to settle liabilities outstanding at the time of the transaction that are still being negotiated. On June30, 2005, we entered into an agreement with Media Sidestreet Support Corporation ("Media Sidestreet") whereby we purchased the assets of Media Sidestreet in exchange for the issuance of notes in the aggregate principal amount of $1,027,965 to the owners of Media Sidestreet ("Media Sidestreet Asset Acquisition"). The notes were satisfied in January of 2006 with issuance of our common stock at a value of $1.00 per share. This transaction resulted in a gain on retirement of debt of $ 106,423. Prior to the Impart, Inc. Transaction, the majority owners of Impart, Inc. were also owners in Media Sidestreet, thus this is a related party transaction. Accordingly, these financial statements include the combined historical financial statements of Impart, Inc. and Media Sidestreet. In October 2003, a Certificate of Amendment to the Articles of Incorporation changed our company's name to Limelight Media Group, Inc. During February 2004, a Certificate of Amendment to the Articles of Incorporation increased the authorized shares of our common stock from 25,000,000 to 100,000,000. During January 2005, a Certificate of Amendment to the Articles of Incorporation increased the authorized shares of our common stock from 100,000,000 to 250,000,000. During December 2005, a Certificate of Amendment to the Articles of Incorporation effected a one-for-twenty reverse stock split and decreased the authorized shares of our common stock from 250,000,000 to 100,000,000. This amendment also changed our company’s name to "Impart Media Group, Inc." and created “blank check” preferred stock. The preferred stock may be divided into series with preferences, limitations and relative rights defined by the Board of Directors. On February 2, 2006, we purchased from Marlin Capital Partners II, LLC (doing business as InTransit Media) all of the assets used in its digital advertising services business, including the right to manage the PATHVISION digital signage system owned by the Port Authority’s PATHVISION broadcasting system and the equipment, computer servers and software used by them in the delivery of such services. On February 28, 2006, we purchased substantially all of the assets E&M Advertising, Inc., E&M West/Camelot, Inc. and NextReflex, Inc., which were engaged in the placement and marketing of direct response media. In conjunction with this acquisition, we changed the name of E&M Advertising, Inc. to Impart Media Advertising, Inc. In consideration for the purchase of the assets, we agreed (i) to pay an aggregate of $800,000, of which $200,000 was paid on the closing date, $400,000 was paid in March 2006 and the remaining $200,000 is required to be paid on the first anniversary of the closing date and (ii) to issue an aggregate of 1,608,392 restricted shares of our common stock. In April 2006 we issued 1,468,532 of the 1,608,392 shares to be issued in connection with the acquisition of E&M Advertising, Inc., E&M West/Camelot, Inc. and NextReflex, Inc. The fair value of the shares issued at measurement date is approximately $4.8 million. Restatement. Our management determined that our unaudited interim consolidated financial statements as of and for the three months ended March 31, 2006 should be restated in order to correct amounts allocated to intangible assets, the related amortization expenses, and the accounting classification between goodwill and other intangible assets in connection with our purchase of substantially all of the assets of E&M Advertising, Inc. and its affiliated companies in February 2006. The Statement of Operations has been restated to reflect the following changes to the three months ended March 31, 2006: Three Months Ended March 31, 2006 As amended As previously filed Change (in thousands) Depreciation and amortization (223 ) (338 ) 115 Net loss (2,729 ) (2,844 ) 115 Loss per share (0.20 ) (0.21 ) 0.01 The Balance Sheet has been restated to reflect the following changes to the balances as of March 31, 2006: 7 As of March 31, 2006 As amended As previously filed Change (in thousands) Goodwill 2,359 2,359 Intangible assets, net 3,913 6,749 (2,836 ) Stock issuance payable 4,940 5,532 (592 ) Accumulated deficit 6,915 7,030 (115 ) Unaudited Interim Financial Statements In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 31, 2006 and its results of operations and cash flows for the three months ended March 31, 2006 and 2005. Pursuant to the rules and regulations of the SEC, certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from these financial statements unless significant changes have taken place since the end of the most recent fiscal year. Accordingly, these unaudited condensed consolidated financial statements should be read in conjunction with the Audited Financial Statements and the other information also included in the 10-KSB. The results of the Company’s operations for the three months ended March 31, 2006 are not necessarily indicative of the results of operations for the full year ending December 31, 2006. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities as of the dates of the condensed consolidated balance sheets and reported amount of revenues and expenses for the periods presented. Accordingly, actual results could materially differ from those estimates. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have incurred a net loss of approximately $2,729,000 and $182,000 for the quarters ended March 31, 2006 and March 31, 2005, respectively. Our company’s current liabilities exceed its current assets by approximately $4,861,000 as of March 31, 2006. Our company’s net cash used from operating activities approximated $1,948,027 during the quarter ended March 31, 2006. Our ability to continue as a going concern is dependent on additional sources of capital and the success of our company’s plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. To realize our growth strategy and business plans, we will likely seek additional borrowings under our line of credit with Laurus or through sales of additional shares of our capital stock to institutional investors, or a combination of both. Both Laurus and the investors in the Series A Financing have rights of first refusal with respect to certain new sales of our securities. Principles of Consolidation The accompanying consolidated financial statements include the accounts at the Company and its subsidiaries. All significant intercompany accounts and transactions have been eliminated. Accounts Receivable Accounts receivables of the company are reviewed quarterly as to whether their carrying value has become impaired. The company considers the assets to be impaired if the balances are greater than one year old. Management regularly reviews accounts receivable and has established an allowance for doubtful accounts of $35,988 as of March 31, 2006. When accounts are written off, they are charged against the allowance. Generally, the company does not assign past due status to receivables. Also, receivables generally are not collateralized and do not bear interest. 8 Concentration of Credit Risk Financial instruments, which potentially subject us to concentrations of credit risk, consist principally of accounts receivable. As of March 31, 2006, three customers represent approximately 21% of accounts receivable. Two customers represented 29% and 27% of total revenues during the three months ending March 31, 2006 and 2005, respectively. Inventory Inventory is stated at lower of cost or market. Cost is principally determined by using the average cost method. Inventory consists of raw materials as well as finished goods held for sale. Our company’s management monitors the inventory for excess and obsolete items and makes necessary valuation adjustments when required. Fixed Assets Fixed assets are stated at cost less accumulated depreciation. Depreciation is provided principally on the straight- line method over the estimated useful lives of the assets, which are generally 3 to 10 years. The cost of repairs and maintenance is charged to expenses as incurred. Expenditures for property betterments and renewals are capitalized. Upon sale or other disposition of a depreciable asset, cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in other income (expense). We periodically evaluate whether events and circumstances have occurred that may warrant revision of the estimated useful lives of fixed assets or whether the remaining balance of fixed assets should be evaluated for possible impairment. We use an estimate of the related undiscounted cash flows over the remaining life of the fixed assets in measuring their recoverability. Fixed assets acquired through the E&M Acquisition are recorded at their estimated fair value at the time of acquisition. Depreciation is recorded utilizing approximately a three-year life. Intangibles Intangible assets are recorded in accordance with Statement of Financial Accounting Standards (“SFAS”) No 141. Infinite lived assets consist of goodwill and trade names, which are subject to impairment tests at least annually. Finite lived assets consist ofcustomer lists and contractual rights, which we amortize over a period of 5 and 2 years, respectively. Fair Value of Financial Instruments The carrying amounts and estimated fair values of our company’s financial instruments approximate their fair value due to the short-term nature. Net Loss per Common Share Net loss per share excludes any dilutive effects of options, warrants and convertible securities. Net loss per share is computed using the weighted-average number of outstanding common shares during the applicable period. Diluted earnings (loss) per share is computed using the weighted average number of common and common stock equivalent shares outstanding during the period. Common stock equivalent shares are excluded from the computation if their effect is antidilutive. Income Taxes We account for our income taxes in accordance with Statement of Financial Accounting Standards (“SFAS”) No 109, which requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Comprehensive Loss SFAS No. 130 establishes standards for reporting comprehensive income (loss) and its components in financial statements. Comprehensive loss, as defined, includes all changes in equity (net assets) during a period from non-owner sources. To date, the Company has not had any significant transactions that are required to be reported in other comprehensive loss. 9 Segment Information We disclose segment information in accordance with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information,” which uses the management approach to determine reportable segments. We operate under one segment. Advertising Costs We recognize advertising expenses in accordance with Statement of Position 93-7 “Reporting on Advertising Costs.” Accordingly, the company expenses the costs of producing advertisements at the time production occurs, and expenses the costs of communicating advertisements in the period in which the advertising space or airtime is used. Stock-based Compensation Prior to Jan 1, 2006, we accounted for stock-compensation under the recognition and measurement principles of Statement of Financial Accounting Standards (“SFAS”) 123, “Accounting for Stock-Based Compensation” (SFAS 123”). Effective January 1, 2006, we began recording compensation expense associated with stock options and other equity-based compensation in accordance with SFAS 123 (revised 2004), “Share-Based Payment” (“SFAS 123R”). We recognize these compensation costs on a straight-line basis over the requisite service period of the award. Total compensation cost recognized for fair value options issued was $48,064 and $0 for the quarters March 31, 2006 and 2005, respectively. SFAS 123R requires that cash flows resulting from tax deductions in excess of the cumulative compensation cost recognized for options exercised (excess tax benefits) be classified as cash inflows from financing activities and cash outflows from operating activities. Due to our net loss position, no tax benefits have been recognized in the cash flow statement. We also apply SFAS No. 123R and the consensus in Emerging Issues Task Force No. 96-18 "Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services" for stock based compensation to non-employees. Revenue Recognition Revenue from product sales are generally recognized when our company’s products are shipped and/or the revenue are fully earned and ownership has passed to the customer. Revenue from management fees are recorded in the month the service is provided. Revenue from design and installation contracts is recognized using the completed-contract method. There were no significant contracts in process at March 31, 2006. Our advertising division derives substantially all revenue from fees for services. Additionally, commissions are earned based upon the placement of advertisements in various media. Revenue is realized when the service is performed in accordance with the terms of each client arrangement and upon completion of the earnings process. Revenue recognition policies are in compliance with the Securities and Exchange Commission’s Staff Accounting Bulletin (SAB) 101, Revenue and Recognition in Financial Statements, as updated by SAB 104. In July 2000, the Emerging Issues Task Force (EITF) of the Financial Accounting Standards Board (FASB) released Issue 99-19 (EITF 99-19). This Issue summarized the EITF’s views on when revenue should be recorded at the gross amount billed because revenue has been earned from the sale of goods or services, or the net amount retained because revenue has been earned from a fee or commission. We typically act as an agent on behalf of our clients in their primary lines of business. Accordingly, most revenues are recorded based upon the net commissions earned. We record non-media and Internet services at a gross billing amount, due to the actual services we perform or provide. The net billing amounts included in the operating revenues for the quarters ended March 31, 2006 and 2005 were approximately $276,835 and $0, respectively. Note 2. Acquisitions InTransit Media On February 6, 2006, we purchased from Marlin Capital Partners II, LLC (doing business as InTransit Media) all of the assets used in its digital advertising services business, including the right to manage the PATHVISION digital signage system owned by the Port Authority of New York and New Jersey. In consideration for the assets, we paid $500,000 in cash and delivered 146,762 shares of our common stock valued at $572,372 for a total of $1,072,372. The purchased assets consisted of the assets used in their digital advertising services business, including its exclusive right to provide digital advertising services to the Port Authority of New York and New Jersey for the Port Authority's PATHVISION broadcasting system and the equipment, computer servers and software used by them in the delivery of such services. 10 The operations of InTransit are consolidated with the Company as of the date of acquisition. The unaudited pro forma financial information presented reflects the estimated pro forma effect of the InTransit transaction as if it occurred on January1, 2006 and 2005, respectively. The unaudited pro forma condensed financial statements include specific assumptions and adjustments related to the purchase of the assets. These pro forma adjustments have been made to illustrate the anticipated financial effect of the purchase of the assets. The adjustments are based upon available information and assumptions that our company believes are reasonable as of the date of this filing. However, actual adjustments may differ materially from the information presented. Assumptions underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with the unaudited pro forma condensed financial statements. The unaudited pro forma financial statements are presented for informational purposes only and do not purport to be indicative of the financial position which would actually have been obtained if the transaction had occurred in the periods indicated below or which may exist or be obtained in the future. The information is not representative of future results of operations or financial position. The unaudited condensed pro forma financial information is qualified in its entirety and should be read in conjunction with the more detailed information and financial data appearing in our company's historical financial statements and notes thereto included herein. In the opinion of management, all material adjustments necessary to reflect the acquisition of the assets by us have been made. Proforma Statement of Operations (Unaudited) For the Quarter Ended March 31, 2006 Actual Adjustments * Proforma Revenues $ 1,222,744 $ 9,000 $ 1,231,744 Operating loss (2,403,271 ) (43,220 ) (2,446,491 ) Net loss (2,728,636 ) (43,220 ) (2,771,856 ) Beneficial Conversion Feature of Series A Preferred (933,873 ) - (933,873 ) Accretion of Dividends on Series A Preferred Stock (23,450 ) - (23,450 ) Net loss - Common Stockholders (3,685,959 ) (43,220 ) (3,729,179 ) Loss per share - basic and diluted $ (0.20 ) $ (0.20 ) * The proforma adjustment to the historical financial statements reflects an increase in revenue of $9,000 and operating expenses of $4,600 from January 2006 through February 5, 2006, as well as an increase in amortization expense of $47,620 related to the acquisition. Proforma Statement of Operations (Unaudited) For the Quarter Ended March 31, 2005 Actual Adjustments * Proforma Revenues $ 1,030,282 $ 9,000 $ 1,039,282 Operating loss (179,562 ) (129,646 ) (309,208 ) Net loss (182,402 ) (129,646 ) (312,048 ) Loss per share - basic and diluted $ (0.04 ) $ (0.06 ) * The proforma adjustment to the historical financial statements reflects an increase in revenue of $9,000 and operating expenses of $4,600 as well as amortization expense of $134,046 related to the acquisition. E&M Advertising In February, 2006, we purchased substantially all of the assets E&M Advertising, Inc., E&M West/Camelot, Inc. and NextReflex, Inc. (collectively “E&M”), which were engaged in the placement and marketing of direct response media. In consideration for the purchase of the assets, we agreed (i) to pay an aggregate of $800,000, of which $200,000 was paid on the closing date, $400,000 was paid in March 2006 and the remaining $200,000 is required to be paid on the first anniversary of the closing date and (ii) to issue an aggregate of 1,608,392 restricted shares of our common stock. The majority of these shares were issued during the second quarter 2006. 11 In April 2006, we issued 1,468,532 of the 1,608,392 shares of our common stock in connection with the acquisition of E&M. The fair value of the all shares to be issued as determined based on the measurement date is approximately $4,716,000. The fair value of these shares was recorded as “Stock Issuance Payable” as of March 31, 2006. In connection with the issuance of these shares the “Stock Issuance Payable” balance has been decreased as reflected in Note 16, Subsequent Events. The Company consolidated the operations of IMA as of the date of acquisition and has included IMA’s operations in the 2006 consolidated results from that date. The unaudited pro forma financial information presented below (in thousands) reflects the estimated effect of the E&M transaction as if it had occurred on January1, 2006 and 2005, respectively. For the Quarter Ended March 31, 2006 2005 Revenues $ 1,408 $ 2,003 Operating loss $ (2,418 ) $ 210 Net loss $ (2,804 ) $ (79 ) Beneficial Conversion Feature of Series A Preferred (934 ) - Accretion of Dividends on Series A Preferred Stock (23 ) - Net loss - Common Stockholders $ (3,761 ) $ (79 ) Loss per share - basic and diluted $ (0.20 ) $ (0.02 ) Note 3. Inventory Inventory totaling $449,980 consists of finished goods as of March 31, 2006. Note 4. Fixed Assets Fixed assets consist of the following as of March 31, 2006: Computer and other equipment $ 787,123 Furniture and fixtures 131,238 Software 977,199 Leasehold equipment 3,853 1,899,413 Less: accumulated depreciation (408,865 ) Fixed assets, net $ 1,490,548 Note 5. Goodwill and Intangible assets Goodwill arose from the acquisition of E&M discussed in Note 2. It is not subject to amortization, but is periodically reviewed for impairment in value. Intangibles consist of the following as of March 31, 2006: Customer List 1,443,582 Trade names 1,502,000 Contractual Rights 1,072,372 Other 24,000 4,041,954 Less: accumulated amortization (128,944 ) Intangibles, net $ 3,913,010 12 Note 6. Due to/from Related Parties Due to related parties totaling $188,060 as of March 31, 2006, consist of the following: Related party agreement in which stockholder will receive a revenue share of $18,000 per year and an additional 5% of net ad revenues as it pertains to a specific airport project for a period of 3 years $ 150,000 Unreimbursed expenses to various stockholders, unsecured, bearing interest 19,965 Unreimbursed expenses to various stockholders, unsecured, bearing interest at the rate of 8.5 % due June 2, 2006 15,794 Accrued interest on related party loans 2,301 Total due to related parties $ 188,060 Due from related parties totaling $271,013 as of March 31, 2006, included in other assets consist of the following: Related party receivable assumed as part of E&M Acquisition $ 271,013 Note 7. Other Liabilities Clickplay, Inc. During March 2006, we entered into a settlement agreement with Clickplay, Inc. whereby we settled all outstanding balances related to Clickplay, Inc. in consideration of our cash payment of approximately $152,000. Note 8. Line of Credit On January 27, 2006, we entered into a Security Agreement with Laurus Master Fund, Ltd., a Cayman Islands corporation (“Laurus”), pursuant to which Laurus agreed to provide the Company with a revolving credit facility of up to $6 million (“Facility”). The term of the Facility is three (3) years and borrowings under the Facility shall accrue interest on the unpaid principal and interest at a rate per annum equal to the “prime rate” published in The Wall Street Journal from time to time, plus three percent (3%). Interest on borrowings under the Note is payable monthly on the first day of each month during the term of the Note, commencing on February 1, 2006. All outstanding principal amounts must be paid on January 27, 2009. The maximum principal amount of all borrowings under the Facility cannot exceed ninety percent (90%) of our eligible accounts receivable minus such reserves that Laurus may in good faith deem necessary and appropriate. On January 27, 2006, we obtained an initial draw under the Facility of $2 million, of which approximately $682,000 and $100,000 was used to satisfy in full, our indebtedness to Key Bank National Association and Columbia State Bank, respectively. The balance of the initial draw, less expenses of the Facility, will be used for general corporate and working capital purposes. As of March 31, 2006, the balance due to Laurus was approximately $1.6 million. In connection with the Facility, we paid Laurus approximately $246,000, comprised of a facility management fee of $216,000 and reimbursement of $30,000 in due diligence and documentation expenses. The facility management fee is being amortized to interest expense over the three-year term of the loan. We also paid a cash fee of $180,000 and issued a warrant to purchase 231,000 shares of common stock to GunnAllen Financial, Inc. for investment banking services. The warrants were recorded at fair value totaling $442,000 using the Black-Scholes option-pricing model. These fees were recorded as deferred debt issue costs to be amortized to interest expense over the three-year term of the line of credit. Warrant. We issued a common stock purchase warrant, entitling Laurus to purchase up to 750,000 shares of our common stock, par value $.001 per share at an exercise price of $.01 per share, subject to certain adjustments. We determined the fair value of the warrant to be $1.6 million as determined by using the Black-Scholes option-pricing model. This warrant was issued to secure this line of credit from Laurus. As such, we recorded the full value of the warrant as deferred debt issue costs upon entering the Facility agreement with Laurus. Debt issue costs are to be amortized to interest expense over the three-year term of the Facility. The Laurus warrant expires on January 27, 2013. In connection with the Security Agreement, Laurus is restricted from selling any shares of common stock it receives through the exercise of the warrant shares prior to January 27, 2007. Additionally, Laurus agreed to certain restrictions to selling shares acquired through the exercise of the warrant, except under certain circumstances, including the continuance of an event of default under the Security Agreement. 13 Security Agreement. The Note is secured by a blanket lien on substantially all of the assets of our company and our subsidiaries pursuant to the terms of our Security Agreement. In addition, we pledged the ownership interests in our subsidiaries pursuant to a stock pledge agreement executed in favor of Laurus securing our obligations under the Note. If an event of default occurs under the any of the Security Agreement, the Warrant (as herein defined), the Stock Pledge Agreement, the Registration Rights Agreement (as herein defined), or the Note (collectively, the “Transaction Documents”), Laurus has the right to accelerate payments under the Note and, in addition to any other remedies available to it, to foreclose upon the assets securing the Note. If an event of default occurs under any of the Transaction Documents, one hundred twenty-five percent (125%) of the unpaid principal balance, plus accrued interest and fees, will become immediately due and payable. Laurus shall also be entitled to payment of a default interest rate of two percent (2%) per month on all amounts due and such other remedies specified in the Transaction Documents and under the Uniform Commercial Code. Such events of default include, without limitation, the following: · a failure to make payments of principal and interest under the Note within three (3) days of when due; · a breach by us of any material representation, warranty or statement contained in any of the Transaction Documents (that is not cured within the stated cure period); · the filing of any money judgment or similar final process against us for more than $100,000, which remains unvacated, unstayed or unbonded for a period of thirty (30) days; · if we make an assignment for the benefit of our creditors, or a receiver or trustee is appointed for us, or any form of bankruptcy or insolvency proceeding is instituted by us, or any involuntary proceeding is instituted against us if not vacated within thirty (30) days; · if our Common Stock is suspended for five (5) consecutive days or for five (5) days during a ten (10) day consecutive period from a principal market or pursuant to a stop order issued by the Securities and Exchange Commission (the “SEC”); and · a failure by us to timely deliver shares of our Common Stock to Laurus when due upon exercise of the Warrant. The Security Agreement contains certain negative covenants that require us to obtain the prior written consent or other actions of Laurus in order for us to take certain actions at any time when borrowings remain outstanding under the Facility. These negative covenants include, without limitation, restrictions on our ability to: · incur or assume indebtedness (exclusive of trade debt); · guarantee or assume any liability in connection with any obligations of another person or entity (except on behalf of the Subsidiary in the ordinary course of business); · pay or make any dividend or distribution on any class of our capital stock or the capital stock of the Subsidiary or issue any preferred stock; and · enter into any merger, consolidation or reorganization, with limited exceptions. Registration Rights Agreement. Pursuant to the terms of a Registration Rights Agreement between Laurus and the company (the “Registration Rights Agreement”), we are obligated to file a registration statement on Form SB-2 or S-3 to register the resale of the shares of Common Stock issuable (i) upon exercise of the Warrant and (ii) as a result of adjustments made to the Exercise Price pursuant to the Warrant. With respect to the registration statement required to be filed in connection with the exercise of the Warrant (the “Original Registration Statement”), we were initially required to file the Original Registration Statement on or prior to April 15, 2006. During the second quarter of 2006, we obtained a waiver from Laurus with respect to this requirement. Accordingly, the initial filing date of the Original Registration Statement is on or prior to July 15, 2006. We are also required to use our best efforts to have the Original Registration Statement declared effective by the SEC as promptly as possible after filing, but on or prior to November 13, 2006. In the event of clause (ii) set forth above, we are required to file such registration statement (the “Additional Registration Statement”) within thirty (30) days of (i) such event resulting in the adjustment of the Exercise Price or (ii) the actual date of the adjustment of the Exercise Price. Each such Additional Registration Statement shall be declared effective within thirty (30) days following the applicable filing date of such Additional Registration Statement. We are obligated to use our reasonable commercial efforts to maintain the effectiveness of the Original Registration Statement and any Additional Registration Statement until the earliest of the date on which (i) all shares registered thereunder have been sold or (ii) all shares registered thereunder may be sold immediately without registration under the Act and without volume restrictions pursuant to Rule 144(k) of the Securities and Exchange Act of 1934 (the “Act”) (as determined by a our counsel pursuant to a written opinion letter. Note 9. Notes Payable During January 2006, we repaid our debt obligation to a financial institution for a long-term note payable and revolving line of credit for approximately $510,000 and $72,000 respectively. 14 During January 2006, we satisfied our debt obligation to outstanding related-party notes payable and other certain accrued expenses totaling $2.0 million. We issued 2.4 million shares of common stock that had a fair value of $1.9 million. The difference of $106,000 has been recorded as a gain on retirement of notes payable. During January 2006, the accrued interest on the bridge loans was satisfied in exchange for warrants to acquire 90,200 shares of our common stock for $0.20 per share. These warrants immediately vest and 75,000 expire in October 2006 with the remainder expiring in January 2009. Using the Black-Scholes valuation model shown in Note. 10 we recorded interest expense of $166,447 and $49,427 respectively, during the three months ended March 31, 2006. Additionally, during 1st Quarter 2006, we repaid our bridge loans totaling $217,000 in exchange for cash. Note 10. Stock Option Plans and Warrants The Company adopted a 2005 Stock Option Plan. Options granted under the 2005 Stock Option Plan: Shares Available for Grant Options Outstanding Weighted Average Exercise Price Balance, December 31, 2005 1,295,000 705,000 .73 Grants - - - Cancelled - - - Balance, March 31, 2006 1,295,000 705,000 $ 0.73 Options exercisable as of March 31, 2006 234,998 $ 0.73 Options outstanding are summarized as follows: Range of Exercise Prices Stock Options Outstanding Stock Options Exercisable Weighted Average Exercise Price Weighted Average Remaining Contractual Life $0.70 - $0.77 630,000 234,998 $ 0.73 4.99 The weighted-average fair value for options granted during 2005 was $0.82 and was estimated using the Black-Scholes option valuation model with the following weighted-average assumptions: Expected life in years 2.50 Volatility 256.18% Interest rate 4.35% Yield rate 0% In addition, our company granted warrants in 2006 (to non-employees). These warrants were outside the 2005 Stock Option Plan. The following are the warrants granted: Warrants Outstanding Weighted Average Exercise Price Balance, December 31, 2005 447,566 0.95 Granted 4,647,877 1.33 Exercised (100,000 ) .20 Forfeited - - Expired - - Balance, March 31, 2006 4,995,443 $ 1.29 Warrants exercisable as of March 31, 2006 4,995,443 $ 1.29 The weighted-average fair value for warrants granted during 2006 was $2.66 and was estimated using the Black-Scholes option valuation model with the following weighted-average assumptions: Expected life in years 3.0 Volatility 139% Interest rate 4.41%-4.75% Yield rate 0% 15 Note 11. Separation Agreements During March 2006, David V. Lott resigned from his position as our Chief Executive Officer and from our board of directors. In accordance with his separation agreement dated March 15, 2006, Mr. Lott will receive a base salary of $120,000 for a period of one year following his resignation date. Note 12. Series A Convertible Preferred Stock During March 2006, the Company sold 2,903,229 shares of our newly designated SeriesA Convertible Preferred Stock at $1.55 per share for a total of $4.5 million. In addition, the purchasers of the SeriesA Convertible Preferred Stock received warrants to purchase an aggregate of 2,903,229 shares of common stock with an exercise price of $2.25 per share and a 3year term. The company paid $562,000 in issuance costs, for net proceeds of $3.9 million. Each share of SeriesA Convertible Preferred Stock is currently convertible into one share of common stock, subject to adjustment for certain dilutive events. Shares of SeriesB Convertible Preferred Stock are convertible by the holder at any time. The Preferred Shares will automatically convert into shares of Common Stock on the third anniversary of the issuance date or mandatorily convert upon the date of a consummation of a bona fide firm underwritten public offering of the Company’s securities of at least $20 million in which the price per share is at least $4.00 (subject to certain restrictions), at a conversion price of $1.55 (subject to certain adjustments). The Series A Convertible Preferred Stock provides that the consent or affirmative vote of the holders of at least seventy-five percent (75%) of the Preferred Shares is necessary to: (a) authorize, create, issue or increase the authorized or issued amount of any class or series of stock (with limited exceptions); (b) amend, alter or repeal the provisions of the Preferred Shares to adversely affect the rights, preferences and voting powers of such Preferred Shares, (c) repurchase, redeem or pay dividends on any shares of Common Stock; (d) amend the Company’s Articles of Incorporation or By-Laws; (e) effect any distribution with respect to any junior stock; (f) reclassify the Company’s outstanding securities, and (g) voluntarily file for bankruptcy, liquidate the Company’s assets or change the nature of the business. The Series A Convertible Preferred Stock provides that dividends will accrue at an annual rate of seven percent (7%) of the gross issuance price of the stock ($4.5 million), payable semi-annually on January 1 and July 1 of each year. Dividends on the preferred stock will be paid in either cash or shares of common stock at the Company’s discretion, provided that the Company has an effective registration statement providing for the resale of the shares of common stock. If a registration is not currently effective, the Company must pay the dividends in cash. Through March 31, 2006 the company has accreted approximately $23,000 in dividends payable. In the event of our liquidation, dissolution or winding up, the holders of SeriesA Convertible Preferred Stock, are generally entitled to receive a liquidation preference over the holders of Common Stock equal to $1.55 per share of SeriesA Convertible Preferred Stock held and any declared but unpaid dividends. The shares of Series A Convertible Preferred Stock become mandatorily redeemable at a price equal to $1.55 per share, plus any accrued and unpaid dividends and certain other adjustments in the event of a closing of a purchase, tender or exchange offer made to one person or a group in which more than fifty percent of the outstanding shares of common stock are tendered and accepted. In the event of the Company’s suspension from listing, the Company’s inability to comply or intention not to comply with a request for conversion, deregistration of the Company’s shares of common stock, the consummation of a ‘going private’ transaction or breach of the representation, warranty, covenant or other term or condition of agreements pursuant to the Sale of the Series A Convertible Preferred Stock, the shares become mandatorily redeemable at a price equal to 120% of $1.55 per share, plus any accrued and unpaid dividends and certain other adjustments. Of the $4.5 million in gross proceeds from the stock sale we allocated $2.8million to the SeriesA Convertible Preferred Stock and $1.7million to the warrants based on their relative fair values on the date of issuance pursuant to Accounting Principles Board Opinion No.14 “Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants.”
